DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 and 28 are pending
Claims 20-26 are previously withdrawn from consideration
Claim 27 is previously cancelled
Claims 1-2, 6 and 19 are currently amendedClaims 1-19 and 28 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 12 states “in the source second water and the”.  Examiner suggests adding a punctuation such as a , and the”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 5 states “the precipitated solids being collected”.  Examiner suggests amending the limitation to further recite “the precipitated dissolved solids being collected” to maintain consistency.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Line 5 states “a polarity of dissolved solids”.  Examiner suggests amending the limitation to further recite “a polarity of the precipitated dissolved solids” to maintain consistency.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  Lines 11-12 states “in the source second water and the”.  Examiner suggests adding a punctuation such as a comma to further recite “in the source second water, and the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 1 now recites the limitation “the target first water having no contact with the water treatment apparatus”, which is not explicitly described or supported in the original specification filed on 11/03/2017; therefore, is new matter.  Claims 2-19 are also rejected since these claims depend on claim 1.
Similarly, amended, independent claim 28 now recites the limitation “the target first water having no contact with the water treatment apparatus”, which is not explicitly described or supported in the original specification filed on 11/03/2017; therefore, is new matter

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "source relative content of the selected components” on lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, claim 1 recites the limitation “the absence” on lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 1 recites the limitation “for adding to the source second water selected components which are absent” on lines 20-21.  It is unclear whether Applicant is referring to the same ‘one or more of the selected components’ as recited on lines 12-14 of claim 1, or a different selected components.  If Applicant is referring to the same, Examiner suggests amending the limitation to further recite “for adding to the source second water the one or more of the selected components which are absent” to maintain consistency.  Furthermore, claim 1 recites the limitation “a second treatment portion for adding…will replicate the target first water.” on lines 20-24, which is confusing and difficult to understand what Applicant is trying to claim.  Claims 2-19 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "of the selected components” on line 4.  It is unclear which of the selected components Applicant is referring to, the selected components of the target first water, or the selected components of the source second water?
Claim 6 recites the limitation "lemons, and facilitates precipitation” on lines 3-4.  It is unclear what facilitates precipitation.  Examiner suggests amending the limitation to further recite “lemons, wherein the sediment filter facilitates precipitation” to avoid any Claim 7 is also rejected since this claim depends on claim 6.
Claim 11 recites the limitation "for injecting ozone into the” on line 3.  It is unclear whether Applicant is referring to the same ozone as recited on lines 2-3 of claim 10, or a different ozone.
Claim 14 recites the limitation "the regenerative formulated resin tank” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear whether Applicant is referring to the same tank as recited on line 4 of claim 13, or a different and separate tank.  If Applicant is referring to the same tank, Examiner suggests amending the limitation to further recite “a discharge from the tank comprising the regenerative formulate resin” on lines 2-3 of claim 14, or something similar to the suggestion to further avoid any antecedent or indefinite issues.
Claim 15 recites the limitation "the regenerative formulated resin tank” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear whether Applicant is referring to the same tank as recited on line 4 of claim 13, or a different and separate tank.  Examiner suggests amending claim 15 limitation similarly and accordingly to claim 14 amendment.  Claim 16 is also rejected since this claim depends on claim 15.
Claim 19 recites the limitation "so as not to bind” on line 6.  It is unclear what Applicant is referring to and what is not binding to by the limitation ‘so as not to bind’.
Claim 28 recites the limitation “and has no contact with the water treatment apparatus,” on lines 8-9.  It is unclear what Applicant is referring to and what has no contact with the water treatment apparatus, the source second water or the target first the selected components” on lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, claim 28 recites the limitation “the absence” on line 12.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 28 recites the limitation “for adding to the source second water selected components which are absent” on lines 19-20.  It is unclear whether Applicant is referring to the same ‘one or more of the selected components’ as recited on lines 12-13 of claim 28, or a different selected components.  If Applicant is referring to the same, Examiner suggests amending the limitation to further recite “for adding to the source second water the one or more of the selected components which are absent” to maintain consistency.  Furthermore, claim 28 recites the limitation “utilizing a second treatment portion for adding…water will replicate the target first water.” on lines 19-23, which is confusing and difficult to understand what Applicant is trying to claim.









Response to Arguments
Applicant’s arguments, see Remarks filed on 06/23/2021, with respect to current claims 1-19 and 28 have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 
The previous claim objection regarding claim 6 has been considered and is now withdrawn as a result of the claim amendment to claim 6.  However, a new set of claim objections are now made (see above).
The previous 112(b) claim rejections regarding claims 2 and 19 have been considered and are now withdrawn as a result of the claim amendments to claims 2 and 19.  However, a new set of 112(b) claim rejections are now made (see above).
A new set of 112(a) claim rejections are now made (see above).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773